FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         October 2, 2019
                          _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
    RONALD TITLBACH,

         Petitioner - Appellant,
                                                               No. 19-3095
    v.                                                (D.C. No. 5:19-CV-03023-JWL)
                                                                 (D. Kan.)
    NICOLE ENGLISH, Warden, USP-
    Leavenworth,

         Respondent - Appellee.
                        _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

Before HARTZ, PHILLIPS, and EID, Circuit Judges.
                  _________________________________

         Applicant Ronald Titlbach, a federal prisoner proceeding pro se, appeals the denial

of his application for relief under 28 U.S.C. § 2241 by the United States District Court for

the District of Kansas. We need not address the merits of Applicant’s argument, because

his sole remedy was under 28 U.S.C. § 2255. We exercise jurisdiction under 28 U.S.C.

§ 1291 and affirm.




*
  After examining the briefs and appellate record, this panel has determined unanimously
that oral argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument. This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
       On March 6, 2001, a federal jury in the Northern District of Iowa found Applicant

guilty of drug violations. On November 8, 2004, he filed a § 2255 motion in that district,

and the district court denied relief on December 4, 2006. See United States v. Titlbach,

No. 00-cr-00025, 2006 WL 3497273, at *1, *3 (N.D. Iowa Dec. 4, 2006). It does not

appear that Applicant appealed this decision. He filed his § 2241 application in the

District of Kansas on February 5, 2019. Applicant argued that he has been wrongfully

imprisoned because Public Law 80-772, which is the federal criminal code, was not

properly enacted by Congress. The district court dismissed his application on March 8,

2019, after determining that the argument was legally frivolous.

       “A § 2255 motion . . . is generally the exclusive remedy for a federal prisoner

seeking to attack the legality of detention, and must be filed in the district that imposed

the sentence.” Brace v. United States, 634 F.3d 1167, 1169 (10th Cir. 2011) (brackets

and internal quotation marks omitted). Although § 2255’s savings clause permits a

federal prisoner to proceed under § 2241 if a § 2255 “motion is inadequate or ineffective

to test the legality of his detention,” 28 U.S.C. § 2255(e), that exception will rarely be

available to challenge a conviction or sentence. See Brace, 634 F.3d at 1169. “The

petitioner bears the burden of demonstrating that the remedy in § 2255 is inadequate or

ineffective.” Id.

       Applicant has failed to establish the ineffectiveness or unavailability of the § 2255

remedy. The mere fact that his § 2255 motion would be unsuccessful or that he would be

precluded from filing a second § 2255 motion does not render § 2255 inadequate or

ineffective. See Cleaver v. Maye, 773 F.3d 230, 233 (10th Cir. 2014).


                                              2
We AFFIRM the judgment of the district court.


                                   Entered for the Court


                                   Harris L Hartz
                                   Circuit Judge




                                  3